IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

NICHOLAS ERIC MACKLIN,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0136

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 2, 2015.

An appeal from an order of the Circuit Court for Bay County.
James B. Fensom, Judge.

Nicholas Eric Macklin, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and MAKAR, JJ., CONCUR.